GOULD, J., pro tem.
Jurors found in favor of defendants and against plaintiff in the latter’s action for damages for injuries suffered in an automobile accident.  The court granted plaintiff’s motion for new trial upon the ground of insufficiency of the evidence to support the verdict, and defendants prosecute this appeal from such order.
Where there is conflicting evidence it is within the discretion of the trial court to grant a new trial; and if such conflict in the evidence appears it is not the province of an appellate tribunal to disturb the order so made. (Francis v. Pacific Elec. Ry. Co., 9 Cal. App. (2d) 278 [49 Pac. (2d) 313].) It is true that the conflict in the evidence must be real and substantial (Gackstetter v. Market Street Ry. Co., 104 Cal. App. 89 [285 Pac. 409]), but in the record of this case such real and substantial conflict is disclosed, affording ample basis to sustain the trial court in its order. No useful purpose would be served by a detailed review of such evidence.
The order appealed from is affirmed.
Grail, P. J., and Wood, J., concurred.